DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faes et al. (WO 2016/107680 A1) in view of Chonan (U.S. Patent No. 7,427,248 B2; “Chonan”).
Faes discloses:
Regarding claim 1:
A belt-type continuously variable transmission (assembly depicted in FIG. 1) comprising: 
a primary pulley (1); 
a secondary pulley (2); 
a belt (3) wound along the primary pulley and the secondary pulley (pg. 3, ll. 9-13; depicted in FIG. 1); and 
wherein the belt has, in a portion being wound along the secondary pulley (portion depicted in FIG. 4), a radially outside end (32) which may be located further radially outside than an outer circumference portion of the secondary pulley (pg. 5, ll. 20-21, “In figure 4 the horizontal dashed line indicates the outer extent and diameter of the pulley discs 4, 5”; at least FIG. 4 depicts belt portion 32 as extending further radially outward than the pulley 2).
However, Faes does not expressly disclose a casing accommodating the primary pulley and the secondary pulley, a distance from a rotation center of the secondary pulley to an internal surface of the casing in a first direction, which is along a straight line passing through a rotation center of the primary pulley and the rotation center of the secondary pulley, is shorter than a distance from the rotation center of the secondary pulley to the internal surface of the casing in a second direction which is orthogonal to the first direction at the rotation center of the secondary pulley.
Chonan teaches a casing (53) accommodating a primary pulley (57) and a secondary pulley (56), a distance from a rotation center of the secondary pulley to an internal surface (89) of the casing in a first direction, which is along a straight line passing through a rotation center of the primary pulley and the rotation center of the secondary pulley (the “straight line” would intersect the inner surface 89 near the reference number 89 depicted on the right side of the casing in FIG. 5), is shorter than a distance from the rotation center of the secondary pulley to the internal surface of the casing in a second direction which is orthogonal to the first direction at the rotation center of the secondary pulley (the orthogonal line would intersect the inner surface 89 near distance C2 and reference number 89 depicted on the lower side of the casing in FIG. 5; col. 8, ll. 13-19, “the scroll surface 89 is formed from the intake region Ai toward the discharge region Ao to be gradually away from the top faces 87a of the fan blades 87 in the radially-outer direction. That is, a clearance C1 is formed between the top faces 87a of the fan blades 87 and the scroll surface 89 in the intake region Ai while a clearance C2 larger than the clearance C1 is formed in the discharge region Ao” [emphasis];  as evidenced by this passage and FIG. 5, the distance from the rotation axis of pulley 56 and the inner surface of the casing located on the right side of pulley 56 is smaller than the distance from the rotation axis of pulley 56 and the inner surface 89 located on the lower side of the pully 56) as a means to house the pulley assembly in such a way as to allow for an enhanced cooling effect by forming the casing’s inner surface to guide cooling air from an intake region to a discharge region and also in such a way as to suppress back pressure that would disturb the flow of cooling air (col. 8, ll. 62 – col. 9, ll. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Faes to include a casing that accommodates the primary pulley and the secondary pulley, a distance from a rotation center of the secondary pulley to an internal surface of the casing in a first direction, which is along a straight line passing through a rotation center of the primary pulley and the rotation center of the secondary pulley, is shorter than a distance from the rotation center of the secondary pulley to the internal surface of the casing in a second direction which is orthogonal to the first direction at the rotation center of the secondary pulley, as taught by Chonan, as a means to house the pulley assembly in such a way as to allow for an enhanced cooling effect by forming the casing’s inner surface to guide cooling air from an intake region to a discharge region and also in such a way as to suppress back pressure that would disturb the flow of cooling air.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656